Citation Nr: 1642231	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  14-03 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable disability evaluation for the Veteran's post-operative right ankle dislocation and fracture residuals for the period prior to December 17, 2012.  

2.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's post-operative right ankle dislocation and fracture residuals for the period on and after December 17, 2012.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1989 to September 1989; from November 1990 to May 1991; from December 2, 1991, to December 31, 1991; and from June 2004 to June 2009.  The Veteran had additional duty with the Mississippi Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Jackson, Mississippi, Regional Office (RO) which, in pertinent part, established service connection for post-operative right ankle dislocation and fracture residuals; assigned a noncompensable evaluation for that disability; and effectuated the award as of June 6, 2009.  In January 2014, the RO increased the evaluation for the Veteran's post-operative right ankle disorder from noncompensable to 10 percent and effectuated the award as of December 17, 2012.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

In March 2016, the Veteran submitted an Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) in which he sought service connection for Type II diabetes mellitus.  The issue of service connection for Type II diabetes mellitus has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

In February 2014, the Veteran requested a hearing before a VA Decision Review 

Officer (DRO).  The Veteran was subsequently scheduled for a June 17, 2014, DRO hearing.  A June 17, 2014, Report of General Information (VA Form 21-0820) states that: "[t]he spouse of the Veteran stated that her and the Veteran were calling the Jackson RO in an attempt to reschedule an appeal hearing at the Jackson RO on this date;" "she and he left messages requesting a change but had not received any response;" and "[p]lease reschedule."  The requested DRO hearing has not been rescheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested DRO hearing.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  


